Title: Jonathan Williams, Jr., to the American Commissioners, 11 October 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Octor 11. 1777.
I send inclosed the agreement made with the proposed Captain of the Lion which I request you to sign your approbation of and return by the next post. The Sum is as small a one as I could possibly agree for, and I hope you will not think it too much. When 5 and 6000 Livres has been given, this does not seem very extravagant. The articles relative to the recommendation of him to Congress I hope you will comply with, as I believe it is that circumstance that has induced him to take 2400 Livres, and from the Character of the Man and what I can observe I realy think him deserving. The impossibility of getting the Vessell to sea without a French Captain will be a Reason with you for my acquiesing in these Conditions if any of them should appear unreasonable. I have the honour to be with great Respect Gentlemen Your most obedient and most humble Servant
J Williams J
The Honble The Commissioners of The United States.
 
Addressed: The Honble. / The Commissioners of / The United States.
Notation: Mr. Williams 11 Octr. 1777 to Hon: Comrs. U.S.
